Case 0:18-cv-62747-MGC Document 24-5 Entered on FLSD Docket 02/18/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   CODY BECKER, individually and on behalf           Case No.: 0:18-cv-62747-MGC
   of all others similarly situated,

                               Plaintiff,

         V.


   NATIONSTAR MORTGAGE, LLC, d/b/ a
   MR. COOPER,

                               Defendants.

           DECLARATION OF THOMAS L. CARDELLA IN SUPPORT OF
      NATIONSTAR MORTGAGE, LLC D/B/A MR. COOPER'S MOTION TO DENY
                        CLASS CERTIFICATION


         I, Thomas L. Cardella, declare,

         1.      I am the Chief Executive Officer of TLC Associates ("TLCA"). TLCA is a

   contact center committed to creating exceptional customer experiences. I have personal

   knowledge of the facts contained in this declaration. If called upon to do so, I could and

   would competently testify to the facts contained herein.

          2.     Since Janaury 2018, TLCA has worked with Nationstar Mortgage, LLC,

   dba Mr. Cooper ("Mr. Cooper") to contact Mr. Cooper's customers via phone calls.

   TLCA has never used or played a prerecorded or artificial voice during or in connection

   with its calls for Mr. Cooper.

          3.     Based on a thorough review of TLCA' s records, there is no record that

   TLCA placed a call to the telephone assigned the number ending in 6305 (the "6305

   Number") that Plaintiff Cody Becker ("Plaintiff") makes the subject of his claims against
Case 0:18-cv-62747-MGC Document 24-5 Entered on FLSD Docket 02/18/2019 Page 2 of 2




   Mr. Cooper, including on August 8, 2018. TLCA maintains a record of every single

   inbound and outbound call in its call system for a period of more than one year. At my

   direction, in January 2019, TCLA conducted a detailed search of its call system for any

   call to the 6305 Number placed in 2018. The search revealed no record of a call placed

   to the 6305 Number in 2018.



          I declare under penalty of perjury under the laws of the United States of America

   that the following is true and correct.

                                                    (

                                             Thomas L. Cardella




                                              -2-
